Citation Nr: 0110277	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of a right elbow injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from April 1945 and December 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  In May 1955, the Board denied service connection for 
postoperative residuals of a right elbow injury.  

2.  Evidence received since the May 1955 Board decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  With consideration of recently submitted medical 
evidence, the evidence in toto is at least in equipoise in 
showing that a loose body of the right elbow, surgically 
removed in January 1946, was first manifested in service and 
did not exist prior thereto.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1955 Board decision, 
which denied service connection for postoperative residuals 
of a right elbow injury, is new and material, and that claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2000).

2.  Postoperative residuals of a right elbow injury were 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137; see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. 
Brown, 4 Vet. App. 331 (1993).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The United States Court of Veterans Appeals has 
held, however, that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In May 1955, the Board denied entitlement to service 
connection for postoperative residuals of a right elbow 
injury.  That decision is final and may be reopened only 
through the submission of new and material evidence.  See 38 
U.S.C.A. §§ 7104(b), 5108; 38 C.F.R. §§ 20.1100, 20.1105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  That standard has been met.

At the time of the Board's earlier decision, evidence before 
the Board included service medical records, as well as the 
results of an April 1947 VA examination.  Service medical 
records document that in January 1946, the veteran underwent 
surgery to remove loose bodies in the elbow joint diagnosed 
as osteochondritis dissecans.  

In denying service connection for post-operative residuals of 
that surgery, the Board, in May 1955, found that the veteran, 
during his entrance examination, reported a history of a 
fracture of the right arm years prior to service.  The Board 
determined that surgical intervention during service 
ameliorated a condition that existed prior to service and 
that, therefore, service connection was not warranted for the 
post-operative residuals of the veteran's in-service elbow 
surgery.  

Since that decision, additional evidence has been associated 
with the claims file.  This evidence includes an April 1999 
statement from a VA physician.  The physician opined that, 
following a review of the record, the veteran's surgery 
during  service was for the purpose of treating a problem 
that was incurred in service, described as loose bodies in 
the elbow, rather than to treat an old fracture of the arm 
sustained prior to service.  

The April 1999 VA physician's opinion is obviously probative, 
and the Board finds that, as it supports the veteran's claim, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The RO discounted the 
statement by noting that the physician's opinion was 
apparently predicated upon a history provided by the veteran 
and by a colleague.  However, the physician specifically 
reported that the record was reviewed.  There is no 
indication that the opinion in April 1999 was predicated on 
information from the veteran or from sources not competent to 
render an accurate medical history.  Because this evidence is 
both new and material, the veteran's claim is reopened.  

Addressing the veteran's claim on the merits, the Board notes 
that, although an entrance examination in April 1945 included 
a history of a fracture of the right arm years prior to 
service, the entrance examination report does not reflect 
that the veteran complained at that time of any disability of 
the right elbow.  At the time of surgery in January 1946, the 
veteran indicated that the he first noticed pain and 
stiffness of the elbow during basic training in September 
1945, apparently associated with playing either baseball or 
softball.  According to one entry, the veteran indicated that 
he thereafter experienced progressive limitation of motion, 
although another entry reflects that the veteran experienced 
no further trouble until November 1945, at which point he 
again began experiencing pain.  

An X-ray examination in December 1945 revealed a large egg 
shaped well-circumscribed density measuring seven to 12 mm in 
its greatest dimensions in the joint space of the right elbow 
associated with an impression of osteochondritis dissecans.  
Although treatment records note a history of a fracture of 
the right forearm at age 12, the final diagnosis in January 
1946, at which time the veteran underwent surgical removal of 
a loose body of the elbow joint, was loose body of the right 
elbow joint, cause undetermined.  That diagnosis notes a 
prior history of an injury incurred while playing baseball in 
basic training.   

A VA examination of the veteran in April 1947 including an X-
ray examination of the right upper extremity, which was 
reported to reveal an anomaly of the external condyle of the 
right humerus, which interfered with the alignment of the 
elbow joint, which was believed to be the result of very old 
trauma.  thus, the 1947 examination supports the Board's 1955 
decision.  Subsequently dated medical evidence includes a 
report of a VA examination of the veteran's right upper 
extremity in January 1954, which did not support the 
veteran's claim, and lay statements that support the 
veteran's contention that he sustained a right elbow injury 
while on active duty.  With consideration of the April 1999 
VA opinion, the Board concludes that the evidence is now at 
least in equipoise in showing that the surgery for a loose 
body in the right elbow joint was treatment for a residual of 
an injury sustained during service rather than for the 
purpose of ameliorating a condition (fracture of the right 
humerus) that existed prior to service.  Accordingly, service 
connection for postoperative residuals of a right elbow 
injury is warranted.  


ORDER

New and material evidence having been presented, the claim 
for service connection for postoperative residuals of a right 
elbow injury is reopened.

Service connection for postoperative residuals of a right 
elbow injury is granted. 


REMAND

In September 1998, the RO issued a decision in which it 
determined that new and material evidence had not been 
submitted (since a May 1955 Board decision) to reopen a claim 
for service connection for sacroiliac disease.  In May 1999, 
the veteran expressed disagreement with that decision.  The 
claims file does not reflect that the veteran has been 
furnished a statement of the case addressing that issue.  See 
38 C.F.R. § 19.26.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12, Vet. 
App. 238 (1999).

Therefore, this case is REMANDED for the following 
development:

With respect to the veteran's application 
to reopen a claim of service connection 
for sacroiliac disease, the RO should 
take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

